                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


R. WAYNE JOHNSON                                               CIVIL ACTION

VERSUS                                                         NO. 18-6735

LYLE CAYCE, ET AL.                                             SECTION: “B”(2)


                                ORDER AND REASONS

     Before    the    Court     are   the   Magistrate   Judge’s   Report     and

Recommendation       to    dismiss    plaintiff   R.   Wayne   Johnson’s     suit

pursuant to 42 U.S.C. § 1983 (Rec. Doc. 5), plaintiff’s objections

to the Report and Recommendation (Rec. Doc. 6), and plaintiff’s

amendment/supplement (Rec. Doc. 7). For the reasons discussed

below,

     IT IS ORDERED that plaintiff’s objections are OVERRULED and

the Report and Recommendation are ADOPTED as the Court’s opinion.

FACTUAL BACKGROUND AND PROCEDURAL HISTORY

         On July 16, 2018, plaintiff, a prisoner incarcerated in the

Texas Department of Criminal Justice, filed suit pursuant to 42

U.S.C. § 1983 alleging that he has been the victim of mail crimes,

obstruction of justice, and retaliation. See Rec. Doc. 1. On July

23, 2018, the Clerk of Court mailed plaintiff a Notice of Deficient

Filing for failure to submit a filing fee and to submit the

approved forms by this Court. See Rec. Doc. 2. In this notice,

the Court required plaintiff to either submit the full filing

fee or, alternatively, complete a straight-forward application
                                1
that         asks    permission          to    proceed      as     a    pauper.      See    id.    In

addition, the notice required plaintiff to submit the complaint

on the approved court forms. See id. The Notice of Deficient

Filing,       along      with      the    requested         documents,        were     mailed      to

Plaintiff at the address provided for in the complaint. See id.

However,          Plaintiff       did    not    directly         respond      to    the    notice.

Instead, on August 13, 2018, Plaintiff filed a motion for recusal.

See    Rec.       Doc.     3.     While       plaintiff         did     not   file     a     direct

response to the Notice                   of     Deficient        Filing       nor     submit      any

of     the        requested        documents,         plaintiff         did   state       that    the

application to proceed as a pauper violated the 1974 Privacy Act.

See id. at 2. Subsequently, this Court denied plaintiff’s motion

for    recusal       finding        that      the     motion       did    not       provide       any

grounds for recusal and that the complaint was deficient. See

Rec. Doc. 4.

       On August 29, 2018, Magistrate Judge Joseph Wilkinson, Jr.

entered his findings and recommendation. See Rec. Doc. 5. Although

the Magistrate Judge recognized plaintiff’s failure to comply with

court orders as grounds for dismissal, the judge also provided

Plaintiff an additional opportunity to respond to the Clerk’s

notice       of    deficiency.          See    id.    at   3.    Nevertheless,         the     judge

recommended that plaintiff’s suit be dismissed if plaintiff did

not    object         to        these     findings         or    provide        the     necessary

documentation.             On     September          4,    2018,       plaintiff      filed       his

objections, and then on September
                               2  10, 2018, plaintiff filed an
amendment/supplement. See Rec. Doc. Nos. 6, 7. Both

documents repeat statements made in plaintiff’s complaint,

alleging that the court lacks jurisdiction and that ordered forms

violate the Privacy Act of 1974. See id.

LAW AND ANALYSIS

       Pursuant to Federal Rules of Civil Procedure Rule 41(b),

  the court may dismiss an action for failure to prosecute or

  comply with any court order. See Hulsey v. Texas, 929 F.2d 168,

  171 (5th Cir. 1991). Such dismissal lies within the discretion

  of the court, and is only reviewed for abuse of discretion. See

  Marshall v. Batts, 707 Fed. App’x 286, 287 (5th Cir. 2017);

  Larson v. Scott, 157 F.3d 1030, 1032 (5th Cir. 1998). According

  to the Fifth Circuit, a dismissal with prejudice is an extreme

  sanction that should be used with caution. See Gist v. Lugo,

  165 F.R.D. 474, 477 (E.D. Tex. 1996). To dismiss a suit with

  prejudice for failure to prosecute, the Fifth Circuit requires

  a record of “delay or contumacious conduct by the plaintiff”

  and that a lesser sanction would or has been futile. See id. In

  addition, one of three aggravating factors is needed, such as

  the delay is caused by the plaintiff himself and not the

  attorney; the delay results from intentional conduct; or there

  is actual prejudice to the defendant. See id.

       In Gist, the court held that the district court was within

  its discretion to dismiss the plaintiff’s suit. See id. at 478.

                                3
    The court found that not only did the plaintiff ignore multiple

    court    orders   and   fail   to   comply    with    certain     disclosure

    requirements, but the plaintiff was warned of the possibility

    of dismissal of his case. Due to the plaintiff’s failure and

    refusal to comply, the court concluded that the plaintiff was

    willfully disobedient and that it was through his fault alone 1

    that caused the delay. See id. at 477-78.

          Similarly, in Larson, the court held that the magistrate

    judge did not abuse its discretion in dismissing the case. See

    Larson, 157 F.3d at 1032. In Larson, the pro se appellant was

    given repeated warnings to file an affidavit and certified copy

    of his inmate trust fund account statement. See id. Even after

    informing Larson of the consequences for failure to comply and

    giving him more than four months to produce the documents,

    Larson ignored the warnings. See id. Instead, Larson filed an

    objection and asked the district court to rescind the order.

    See id. at 1031. Nevertheless, the court affirmed the dismissal

    for want of prosecution.

          Upon review, plaintiff’s objections             should      be   denied

    because plaintiff has failed to comply               with   the   orders    of

    the     court.    Plaintiff,    like    the    litigants     in    Gist    and

    Larson, has failed to answer valid non-complex court orders



1 Plaintiff was pro se, so the court found that the aggravating factor of self-
delay was “obviously established.” Gist, 165 F.R.D. at 477.

                                        4
   and    produce    necessary       documents         to   prosecute      the    case.    In

   addition,       plaintiff       has     been    given        multiple    warnings       of

   such     deficiency      and     told     of    the      consequences.        Like     the

   plaintiff in Gist, this Court finds that in addition to the

   record of delay due to plaintiff’s conduct, plaintiff is the

   exclusive       cause    for     such     delay.         This    Court      has      given

   plaintiff       multiple       opportunities to comply with the rules of

   court.2 However, plaintiff has refused to comply with those

   rules    and     instead    proceeded          to    make     frivolous       objections

   ignoring the rules and court orders. Therefore, this Court

   finds that a dismissal with prejudice is proper given the

   circumstances of the case.

           While plaintiff is pro se, courts have repeatedly held that

   pro     se    litigants     must      still         comply    with    the     rules     of

   procedure. See, e.g., Thorn v. McGary, 684 Fed. App’x 430,

   433 (5th Cir. 2017); Jones v. FJC Sec. Servs., 612 Fed. App’x

   201, 203 (5th Cir. 2015); Houston v. Queen, 606 Fed. App’x

   725, 730 (5th Cir. 2015). Even though pro se parties are given

   leniency, the right of             self-representation            does      not   exempt

   this         plaintiff      from      following          clear       procedural        and

   substantive laws. See Thorn, 684 Fed. App’x at 433.




2 The notice of deficient filing, the order in response to Plaintiff’s motion,

and the magistrate judge’s report and recommendations all put Plaintiff on
notice of his failure to comply with the rules and the necessary consequences.

                                             5
       Plaintiff’s contentions of a right to counsel in this civil

action    and   his   objection   to   jurisdiction   lack   factual

or    legal   support.

     New Orleans, Louisiana, this 13th day of March, 2019



                              ___________________________________
                              SENIOR UNITED STATES DISTRICT JUDGE




                                  6
